Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The doorsill assembly of the claimed invention comprises all the limitations of claim 13, specifically, a filling bar arranged in a guide groove to close an opening of the guide groove except for a sliding area of a sliding member wherein the filling bar comprises more than one member wherein adjacent ends of the more than one member are fixed together by dowel pin that is not taught, suggested, nor obvious over prior arts of record.
KR 2010-0027294 to Choi teaches a doorsill assembly comprising a sill groove with a filling bar but does not teach the filling bar is made of more than one member nor teach adjacent ends of the more than one member are fixed together by dowel pin.
US Patent Publication No. 1,715,188 to Bullock et al teaches a doorsill assembly comprising a sill groove with a filling bar comprising more than one member but does not teach adjacent ends of the more than one member are fixed together by dowel pin.
WO 2015/186189 to Yamamoto et al teaches a doorsill assembly comprising a sill groove with a filling bar but does not teach the filling bar is made of more than one member nor teach adjacent ends of the more than one member are fixed together by dowel pin.
KR 2017-0057986 to Seo teaches a doorsill assembly comprising a sill groove with a fill bar but does not teach the filling bar is made of more than one member nor teach adjacent ends of the more than one member are fixed together by dowel pin.
KR 10-1744434 to Seo teaches a doorsill assembly comprising a sill groove with a fill bar but does not teach the filling bar is made of more than one member nor teach adjacent ends of the more than one member are fixed together by dowel pin.
JP 06-32571 to Tomidokoro et al teaches a doorsill assembly comprising a sill groove with a narrower section.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825. The examiner can normally be reached M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEM M TRAN/Examiner, Art Unit 3654